CORRECTED NOTICE OF ALLOWANCE

Previous Indication Of Foreign Priority
	The Non-Final Office action summary form dated 09/28/2021 indicated a claim to foreign priority for the instant application. This is incorrect. Applicant has made no such claim and The Office notes that there has NOT been made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f) nor have any papers been received indicating as much.
DETAILED ACTION
This action is in response to Application No. 16/313,401 originally filed 12/26/2018. The amendment presented on 12/20/2021, which provides amendments to claims 25, 29, 36, and 42 and claims 1-25, 28, 31-32, 38-39, and 44, is hereby acknowledged. Currently claims 25-27, 29-30, 33-37, 40-43, and 45-48 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The Office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 4th Paragraph
The claims were previously rejected for being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The Office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to 25-27, 29-30, 33-37, 40-43, and 45-48 have been fully considered and are persuasive.  The rejection of 09/28/2021 has been withdrawn. 
Allowable Subject Matter
Claim 25-27, 29-30, 33-37, 40-43, and 45-48 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, Nambi et al. U.S. Patent Application Publication No. 2014/0198093 A1, Sakurai U.S. Patent Application Publication No. 2018/0040285 A1 Sakurai, and Gu et al. U.S. Patent Application Publication No. 2015/0070256 A1 hereinafter Gu does fairly suggest either alone or in combination the recited features of independent claim 25 of “a power control circuit coupled between the display connector and the gate driver circuit, the power control circuit to automatically set a reference voltage of the liquid crystal display panel to one of at least a first reference voltage and a second reference voltage in accordance with the operation mode to symmetrically balance a total amount of positive and negative pixel voltage polarities and to reduce flicker when the frame rate is changed, wherein the first reference voltage and the second reference voltage are to be set to a corresponding voltage to reduce or remove flicker in the associated operation mode, and wherein the first reference voltage corresponds to a first pre-determined voltage for the first frame rate and the second reference voltage corresponds to a second pre-determined voltage for the second frame rate.” and independent claims 29, 36, and 42 which all similarly recite (claim 29 for reference) “a reference voltage circuit to automatically adjust a reference voltage of the display from a first reference voltage corresponding to the first frame rate to a second reference voltage corresponding to the second frame rate to symmetrically balance a total amount of positive and negative pixel voltage polarities and to reduce flicker when the frame rate is changed, wherein the first reference voltage and the second reference voltage are to be set to a corresponding voltage to reduce or remove flicker in the associated operation mode, and wherein the first reference voltage corresponds to a first pre-determined voltage for the first frame rate and the second reference voltage corresponds to a second pre-determined voltage for the second frame rate.” It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael J Jansen II/           Primary Examiner, Art Unit 2626